DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “two ratchet sections 6a and 6b 180 degrees apart” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is confusing what comprises the invention. Claim 1 defined a closure , but claims 2 and 4 (which depend from claim 1) positively recite structural elements of the container ( container is formed from a thermoplastic material (claim 3), and (the closure is snap-fitted onto the container neck (claim 3). Is the invention a closure or a closure/container combination? Applicant is required to amend to clarify the matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) as being anticipated by Port et al. (2018/0086521).
Port et al. disclose, in fig. 1, a closure for a container neck, wherein the closure comprises:

a base portion 2;
a flip top portion 1, wherein the flip top portion is capable of providing access to the container when opened; and
a hinge portion that permits the opening and closing of the flip top portion;
an internal sealing section; and
two ratchet sections.
 wherein the closure is formed from a thermoplastic material ([0036]).
wherein the container is formed from a thermoplastic material ([0002]).
wherein the closure is snap-fitted onto the container neck ([0002]).

Claims 1-3 are rejected under 35 U.S.C. 102(a) as being anticipated by Druitt et al. (2018/0169261).
Druitt et al. disclose, in figs.3 and 7, a closure for a container neck, wherein the closure comprises:
a base portion 40;
a flip top portion 38, wherein the flip top portion is capable of providing access to the container when opened; and
a hinge portion10  that permits the opening and closing of the flip top portion;
an internal sealing section 26; and
two ratchet sections 4.
 wherein the closure is formed from a thermoplastic material ([0035]).
wherein the container is formed from a thermoplastic material ([0034]).


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a) as being anticipated by Schantz et al. (2010/0127021).
Schantz et al. disclose, in figs. 9, a closure for a container neck, wherein the closure comprises:
a base portion 230;
a flip top portion 240, wherein the flip top portion is capable of providing access to the container when opened; and
a hinge portion 2150  that permits the opening and closing of the flip top portion;
an internal sealing section; and
two ratchet sections 232.
 wherein the closure is formed from a thermoplastic material .
wherein the closure is snap-fitted onto the container neck .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        November 22, 2022